[Cite as Epperson v. Covington Madison Corp., 2021-Ohio-4359.]




                                   IN THE COURT OF APPEALS

                           TWELFTH APPELLATE DISTRICT OF OHIO

                                          WARREN COUNTY




 CLAYTON EPPERSON, et al.,                            :          CASE NO. CA2021-06-057

         Appellants,                                  :               OPINION
                                                                      12/13/2021
                                                      :
   - vs -
                                                      :

 THE COVINGTON MADISON CORP.,                         :

         Appellee.                                    :




         CIVIL APPEAL FROM WARREN COUNTY COURT OF COMMON PLEAS
                            Case No. 21 CV 093964



Kidd & Urling, LLC, and James P. Urling and Thomas Condit, for appellants.

Keating, Muething & Klekamp PLL, and Brian P. Muething, Collin L. Ryan, and Carson E.
Miller, for appellee.



        M. POWELL, J.

        {¶ 1} Appellants, Clayton Epperson and his wife Emily Epperson, and Emily's

parents, John Peltz and Judith Condit, appeal a decision of the Warren County Court of

Common Pleas dismissing their complaint against appellee, The Covington Madison Corp.

dba The Madison Event Center ("The Madison"), pursuant to the doctrine of forum non

conveniens.
                                                                  Warren CA2021-06-057

       {¶ 2} Clayton and Emily Epperson are residents of Warren County, Ohio; John

Peltz and Judith Condit are residents of Hamilton County, Ohio. The Madison is a Kentucky

corporation that hosts banquets, wedding receptions, and other private events at a facility

in Covington, Kentucky. In 2018, appellants contracted with The Madison to host a wedding

ceremony and reception at its facility on May 22, 2020. Due to the COVID-19 pandemic,

the parties later amended their contract and rescheduled the ceremony and reception for

September 26, 2020.

       {¶ 3} During the pertinent time period, the governor of Kentucky issued several

COVID-19 regulations that significantly impacted the operation of Kentucky businesses,

including those hosting wedding events. Among those regulations was a June 29, 2020

"Healthy at Work" regulation that restricted wedding venues to "50% of the maximum

permitted occupancy capacity."      Believing that this and subsequent regulations would

prevent The Madison from accommodating the number of guests anticipated for the

wedding reception, appellants sought to cancel their reservation of The Madison's facility

and obtain a refund of what they had paid The Madison. The Madison maintained that it

could host appellants' wedding reception in compliance with the applicable Kentucky

COVID-19 regulations and refused to refund appellants.

       {¶ 4} On January 29, 2021, appellants filed a complaint against The Madison in the

Warren County Court of Common Pleas, seeking a declaratory judgment and money

damages for breach of contract, unjust enrichment, and conversion.           The Madison

answered and then moved to dismiss the complaint on the basis of forum non conveniens,

asserting that Kenton County, Kentucky was a more appropriate forum. On May 24, 2021,

the trial court granted the motion to dismiss.

       {¶ 5} Appellants now appeal, raising one assignment of error:

       {¶ 6} THE TRIAL COURT ERRED BY GRANTING DEFENDANTS' MOTION TO

                                             -2-
                                                                      Warren CA2021-06-057

DISMISS THIS ACTION ON GROUNDS OF FORUM NON CONVENIENS.

       {¶ 7} Appellants argue that the trial court erred when it dismissed their complaint

on the basis of forum non conveniens.

       {¶ 8} "The doctrine of forum non conveniens permits a court to dismiss an action to

further the ends of justice and to promote the convenience of the parties, even though

jurisdiction and venue are proper in the court chosen by the plaintiff." Calvary Industries,

Inc. v. Coral Chem. Co., 12th Dist. Butler No. CA2016-12-233, 2017-Ohio-7279, ¶ 16, citing

Chambers v. Merrell-Dow Pharmaceuticals, Inc., 35 Ohio St.3d 123, 125 (1988).                 A

plaintiff's choice of forum should rarely be disturbed, particularly when the plaintiff has

chosen his or her home forum. Chambers at 127.

       {¶ 9} "In determining whether dismissal on the basis of forum non conveniens is

proper, the trial court must consider the facts of each case, balancing the private interests

of the litigants and the public interest involving the courts and citizens of the forum state."

Cavalry at ¶ 18, citing Chambers at 126-127. Important private interests include (1) the

relative ease of access to sources of proof, (2) availability of compulsory process for

attendance of unwilling witnesses, (3) the cost of obtaining attendance of unwilling

witnesses, (4) the possibility of a view of the premises, if appropriate, and (5) all other

practical problems that make trial of a case easy, expeditious, and inexpensive. Chambers

at 126-127. Important public interests include (1) the administrative difficulties and delay to

other litigants caused by congested court calendars, (2) the imposition of jury duty upon the

citizens of a community that has very little relation to the litigation, (3) a local interest in

having localized controversies decided at home, and (4) the appropriateness of litigating a

case in a forum familiar with the applicable law. Id. at 127. All relevant criteria are to be

applied flexibly, with each case turning on its own facts. Id. at 126.

       {¶ 10} "The decision whether to grant a motion to dismiss on the basis of forum non

                                              -3-
                                                                       Warren CA2021-06-057

conveniens rests with the trial court's discretion, the exercise of which an appellate court

may reverse only upon a showing of an abuse of discretion." Calvary, 2017-Ohio-7279 at

¶ 19. "[W]here the [trial] court has considered all relevant public and private interest factors,

and where its balancing of these factors is reasonable, its decision deserves substantial

deference." Chambers, 35 Ohio St.3d at 127. "An appellate court may not conduct a de

novo review of the public and private factors considered by the trial court, but rather must

limit its review to a determination of whether the trial court's balancing of the relevant factors

was clearly arbitrary or unreasonable." Omans v. Norfolk S. Ry., 165 Ohio App.3d 146,

2006-Ohio-325, ¶ 10 (6th Dist.); Cincinnati Ins. Co. v. Allstate Property & Cas. Ins. Co., 12th

Dist. Butler No. CA2009-01-017, 2009-Ohio-3540, ¶ 16 (an appellate court will not

independently assess and reweigh each private and public interest factor considered by the

trial court).

        {¶ 11} The trial court granted The Madison's motion to dismiss appellants' complaint

on the basis of forum non conveniens, finding that

                All of the sources of proof are located in Kentucky, as well as all
                of the witnesses, and the event center itself. If a view of the
                event center were appropriate, the Court would have to
                contemplate taking jurors to Kentucky. Moreover, the public
                interest factors implicated in this action are the fact that the
                people of the Commonwealth of Kentucky have an interest in
                how Kentucky Governor Andy B[e]shear's COVID-19
                regulations are interpreted, not the citizens of Warren County,
                Ohio.

                The regulations sought to be litigated in this case are specific to
                Kentucky. Plaintiffs may not have selected Kenton County,
                Kentucky as their preferred choice of forum for litigation, but it
                was their location of choice for their wedding. All the discovery
                documents, witnesses, and the facility itself are located in
                Kentucky. The only connection with Warren County, Ohio is that
                two of the four Plaintiffs reside in Warren County and the
                contract was alleged to have been partially signed in Warren
                County. * * * [T]he legal issues in this case are firmly rooted in
                Kentucky.


                                                -4-
                                                                     Warren CA2021-06-057

       {¶ 12} Appellants argue the trial court arbitrarily dismissed their complaint "without

any evidence" that the Chambers factors favored The Madison. Appellants further assert

that the trial court did not properly consider the fact that appellants live in or near Warren

County, Ohio, that the residence of other potential witnesses is unknown, that the contract

was signed in Ohio, that the essential evidence is primarily documentary, and that the state

of Ohio has an interest in resolving suits brought by one of its residents and has a

substantial interest in seeing that its residents get the benefit of their bargains. We find no

merits to appellants' arguments.

       {¶ 13} Appellants' arguments amount to nothing more than an assertion the trial

court should have weighed the Chambers factors differently. However, we do not review

the issue de novo. Rather, we only determine whether the trial court's balancing of the

relevant factors was clearly arbitrary or unreasonable. Lee v. Burnett, 10th Dist. Franklin

No. 07AP-40, 2007-Ohio-3742, ¶ 12. Contrary to appellants' assertion, the trial court

considered the relevant public and private interest factors and reasonably balanced those

factors.   The central claim in appellants' complaint was that Kentucky's COVID-19

regulations prevented The Madison from hosting the wedding reception in 2020. Besides

the location of the facility in Kenton County, Kentucky, the trial court determined that the

case turns upon the application and interpretation of Kentucky's COVID-19 regulations.

Kentucky's COVID-19 regulations bear little relation to Ohio interests. A decision of an Ohio

court interpreting Kentucky's COVID-19 regulations would have no binding effect anywhere

in Kentucky beyond the parties to this lawsuit. As the trial court aptly stated, "the legal

issues in this case are firmly rooted in Kentucky." Given Kentucky's greater interest in this

matter, the trial court's decision granting The Madison's motion to dismiss is not

unreasonable, arbitrary, or unconscionable and does not reflect "perversity of will, passion,

prejudice, partiality, or moral delinquency." Chambers, 35 Ohio St.3d at 133.

                                              -5-
                                                                     Warren CA2021-06-057

       {¶ 14} We therefore find that the trial court did not abuse its discretion in dismissing

appellants' complaint on the basis of forum non conveniens. Appellants' assignment of

error is overruled.

       {¶ 15} Judgment affirmed.


       PIPER, P.J., and BYRNE, J., concur.




                                              -6-